Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of April 20th 2021 has been considered.
Claims 1, 5 and 11 have been amended.
Claims 13-14 are cancelled.
Claims 1-12 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.


Specification
In light of the amendment filed on April 20th 2021, the objection of the Specification has been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments filed on April 20th 2021, the rejections of claim 5 and 14 under 35 USC §112(a), and of claims 1-12 and 14 under 35 USC 112(b) have been withdrawn.

Claims 1, 5 and 11 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 11: The limitation “silica gel gasket” is not disclosed in the original application. Although the original application discloses silicon gasket propeller blade, the original application does not disclose silica gel gasket propeller blades. Thus, the added limitation recited in claims 1 and 11 lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.
Moreover regarding claims 1 and 11: The limitation “air cooling” is not disclosed in the original application. Although the original application discloses cooling the chicken fat in a cold room, the original application does not disclose air cooled room. Thus, the added limitation recited in claims 1 and 11 lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.
Regarding claims 1, 5 and 11: The limitations “(x 1.3 g)” in claims 1, 5 and 11, and “(x 0.01 g)” in claims 1 and 11 are not disclosed in the original application. Although the original application discloses stirring and centrifugation rates, the original application does not disclose the g-force of the stirring and centrifugation recited in claims 1, 5 and 11. Thus, the added limitations recited in claims 1, 5 and 11 lack support in the original disclosure and are considered new matter. Clarification and/or correction is/are required. 

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11: The phrase “silica gel gasket” renders the claim indefinite, because it is unclear what gasket propeller blades made of a soluble crystalline desiccant means. Since silica gel is a soluble crystalline desiccant which clearly cannot be used to stir any liquid, a skill artisan would not be reasonably apprised of the meaning of the phrase. Accordingly, for purpose of examination, the phrase “silica gel gasket propeller blade” is treated as any blade. Applicant is urged to correct and/or to clarify the metes and bounds of the phrase and the claims as recited without introducing new matter.
Moreover regarding claims 1 and 11: The addition of the word “type” to the otherwise definite expressions “liquid” and “solid”, renders the claims indefinite, because it is unclear what “type” was intended to convey.  The phrases “liquid-type oil” and “solid-type oil” are not defined by the claims, nor does the specification provides a clear definition,  and given its broadest reasonable interpretation, “type” extends the scope of the expressions “liquid” and “solid” so as to render them indefinite. Therefore, one of ordinary skills in the art would read it with more than one reasonable interpretation, and thus such skilled artisan would not be reasonably apprised of its meaning. Applicant is 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and  7-12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Arnaud et al., “Chicken fat dry fractionation: Effects of temperature and time on crystallization, filtration and fraction properties” (‘Arnaud1’), NPL Arnaud et al., “Suitable cooling program for chicken fat dry fractionation” (‘Arnaud2’) (from Eur. J. Lipid Sci. Technol. 109 (2007) 127-133), NPL Arnaud et al., “Thermal characterization of chicken fat dry fractionation process” (‘Arnaud3’) (from Journal of Food Engineering 72(2006) 390-397) and NPL Timms., “Fractional Crystallisation – The Fat Modification Process for The 21st Century” (from Malaysian Oil Science and Technology 2005, Vol. 14, No. 1).

Regarding claims 1-4, 7-10 and 11: Arnaud1 discloses of dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241). Arnaud1 specifically discloses an example where the solid fat crystals were collected at 14.3 ºC (see Arnaud1 page 243).
As to the volume of the sample recited in claims 1 and 11: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat in 2.0 litter vessels; However, given the fact that the fractionation of crude fat can be scaled up, the mere scaling up of the poultry oil fractionation in Arnaud1, Arnaud2 and Arnaud3 50 litters would have been obvious to a skilled artisan at the time the application was filed. As set forth in MPEP §2144.04 (IV)(A), “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
As to the use of a cold room that is air cooled recited in claims 1 and 11: Arnaud1 discloses of dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind where the fat is cooled by a cold water jacket-type vessel (see Arnaud1 pages 239-241), but fails to disclose using a cold room to cool 
As to the higher or different ratios of MUFA and PUPA to SFA recited in claims 1 and 11: Given the fact that dry fractionation is known to provide stearin fractions with a higher saturated fatty acid content and olein fractions with higher unsaturated fatty acid content (see Arnaud3 introduction on page 390) and since the crude oil is a mixture of the olein and stearin fractions, the harvested poultry oil (i.e., olein fraction) clearly has higher monounsaturated fatty acid content than the crude oil. 
As to the temperatures and durations recited in claims 1-3, 7 and 11: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394), but fail to disclose the temperatures and durations recited; However, Arnaud1, Arnaud2, Arnaud3 and Timms disclose the physical/textural properties of the fractions depend on the temperature and duration of crystallization (see Arnaud1 whole document, Arnaud2 whole document, Arnaud3 whole document and Timms pages 3-5) and the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column). Therefore, it would have been obvious to a skilled 
As to the silica gel gasket propeller blade and agitation rates recited in claims 1, 5, 9 and 11: Arnaud3 discloses agitating the fat during crystallization was well known and conventional (see Arnaud3 page 391; figure 1), which encompasses “silica gel gasket propeller blade” (see 35 USC §112(b) rejections, above). Moreover, Arnaud1, Arnaud2 and Arnaud3 disclose of using variable-speed agitator during crystallization (see Arnaud1 page 240, left column; Arnaud2 page 128, left column; and Arnaud3 page 391). Arnaud1, Arnaud2 and Arnaud3 disclose of using agitation rates that are higher than the rate recited in claim 9, Arnaud3 discloses that using slow agitation rate allows for a homogenous temperature without breaking crystals being formed (see Arnaud3 page 391) and Timms discloses the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Arnaud1, Arnaud2 and Arnaud3 and to have adjusted the agitation rate and standing time in order to encourage the development of large crystals and to maintain homogenous temperature without breaking crystals being formed, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 12: While Arnaud1, Arnaud2 and Arnaud3 are silent regarding the intended use of the fractionated poultry oil recited in claim 12 (i.e., preparing a dietary oil), the intended use recited in claim 12 does not provide the claimed method with a manipulative difference between the positively recited method steps and those disclosed in Arnaud1, Arnaud2 and Arnaud3, and therefore the intended use recited in claim 12 does not provide a patentable distinction over the prior art.  

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over NPL Arnaud1, Arnaud2 and Arnaud3 as applied to claims 1-4 and  7-12 above, and further in view of Seynaeve et al (EP 0651046 A1).
Regarding claim 5: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394). While Arnaud1, Arnaud2 and Arnaud3 disclose examples where the stearin was filtered out of the olein for 20 minutes using pressure (see Arnaud1 page 240, left column; Arnaud2 page 128, left column and Arnaud3 page 390, left column), Arnaud1, Arnaud2 and Arnaud3 fail to disclose using centrifuge to provide the pressure/force to push the filtrate through the filter; However, Seynaeve discloses in example 2 on page 5, that centrifuge filtering (i.e., filtration over a laboratory basket centrifuge) of stearin fraction out of olein fraction, is well known and conventional. Accordingly, it would have been an obvious matter of choice to a skilled artisan at the time the application was filed 

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over NPL Arnaud1, Arnaud2 and Arnaud3 as applied to claims 1-4 and  7-12 above, and further in view of Mottier et al (US 5,318,777).
Regarding claim 6: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394), but fail to disclose       using directly collect or decant the olein fraction; However, Mottier discloses that separating the stearin fraction from the olein fraction by decantation was well known and conventional. Accordingly, it would have been an obvious matter of choice to a skilled artisan at the time the application was filed to have modified Anaud1, Arnaud2 and Arnaud3 and to have used decantation in order to separate the stearin fraction from the olein fraction, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on April 20th 2021 have been fully considered but they are not persuasive.

Applicant argues on page 10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the prior art references fail to disclose the higher monounsaturated content of the olein fraction than the original crude oil. Examiner respectfully disagrees.
Given the fact that dry fractionation is known to provide stearin fractions with a higher saturated fatty acid content and olein fractions with higher unsaturated fatty acid content (see Arnaud3 introduction on page 390), and since the crude oil is a mixture of the olein and stearin fractions, the harvested poultry oil (i.e., olein fraction) clearly has higher monounsaturated fatty acid content than the crude oil.

Applicant argues on pages 10-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Arnaud1, Arnaud2 and Arnaud3 disclose of cooling premelted crude fat to a certain temperature while stirring, and the claims only recite cooling crude fat. The examiner respectfully disagrees.
The current claims recite cooling crude fat, but do not exclude cooling premelted crude fat.

Applicant argues on pages 10-14 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Applicants use the gentle stirring method to prevent breakage of the crystals. The examiner respectfully disagrees.
Arnaud1, Arnaud2 and Arnaud3 disclose of using variable-speed agitator during crystallization (see Arnaud1 page 240, left column; Arnaud2 page 128, left column; and Arnaud3 page 391). Arnaud1, Arnaud2 and Arnaud3 disclose of using agitation rates that are higher than the rate recited in claim 9, Arnaud3 discloses that using slow agitation rate allows for a homogenous temperature without breaking crystals being formed (see Arnaud3 page 391) and Timms discloses the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792